Citation Nr: 1312446	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to separate evaluations for bilateral lower extremity neurological manifestations (sciatica) of the service-connected lumbar spine disability. 




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was previously before the Board in March 2010 and November 2010, at which times it was remanded for further development.  An August 2012 Board decision granted a 20 percent rating for the Veteran's service-connected lumbar spine disability, beginning June 9, 2008, to July 12, 2010, and denied entitlement to an evaluation in excess of 10 percent for such disability from September 13, 2007, to June 8, 2008, and since July 13, 2010.  This decision also found that there was no basis to assign a 10 percent rating for the service connected back disability for the year prior to receipt of the Veteran's increased rating claim on September 13, 2007, pursuant to 38 C.F.R. § 3.400(o)(2).  See August 2012 Board decision, pages 14 and 15.  The Board also in August 2012 remanded the matter of entitlement to separate evaluations for bilateral lower extremity neurological manifestations of the service-connected lumbar spine disability. 

The issue of entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a lumbar microdiscectomy (L4-L5) in April 2008 has been raised by the record, but has not been adjudicated by an Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue.  This issue was referred for appropriate AOJ action by the Board in August 2012, and a February 2013 memorandum by the Appeals Management Center (AMC) noted that this issue required immediate attention by the RO.  To the extent it has not already done so, the RO is again requested to conduct the appropriate  consideration of the matter of entitlement to (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following the lumbar microdiscectomy in April 2008. 

The appeal is REMANDED to the RO via the (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The August 2012 Board remand directed the RO/AMC to provide the Veteran with a neurological examination of the lower extremities to determine the extent of neurological impairment, to include incomplete paralysis, associated with the service-connected low back disability.  A notification letter was sent to the Veteran by the AMC later in August 2012 following this remand which incorrectly listed the matter that was remanded as entitlement to a [compensable] evaluation for the service connected back disability prior to September 13, 2007, an issue resolved by the Board in August 2012 as set forth above.  This letter also notified the Veteran that the VA medical facility closest to him was asked to schedule him for an examination and that the Veteran would be notified of the date, time, and place of the examination.  This letter also informed him that if he failed to attend the examination, the claim would "be rated based on the evidence of record, or even denied."  

Review of the record thereafter reveals an August 2012 "Computer and Pension Exam Inquiry" listing a Melbourne, Florida, address for the Veteran indicating that a VA peripheral nerves examination had been requested for the Veteran.  This document included the examination instructions contained in the August 2012 Board remand.  The next document contained in the claims file is a January 2013 supplemental statement of the case (SSOC), and there is otherwise no documentation that the Veteran was notified of the time and place of his examination.  

The January 2013 SSOC, incorrectly, listed the matter remaining for consideration as "Entitlement to an evaluation in excess of 10 percent from September 13, 2007, to include whether the Veteran is entitled to a compensable evaluation at any time in the year prior to September 13, 2007, for lumbar back herniated pulposus at L5-S1."  As indicated, these matters were in fact resolved by the August 2012 Board decision.  The "Adjudicative Actions" listed in this SSOC included an October 14, 2012, "VA examination failure-to-report cancellation at Orlando VA Medical Center."  Review of the claims file, and the Virtual File, does not reflect any contemporaneous evidence of this October 14, 2012, "Adjudicative Action."  

The January 2013 SSOC denied the claim said to be remaining on appeal,  incorrectly characterized as stated as above, on the basis that because the Veteran, without good cause, had failed to attend the examination, and the Board had determined that the medical evidence of record was insufficient to assign "specific ratings," the evidence needed to determine the severity of the disability at issue had not been received, and that a review of the record did not show that the "condition" was worse or had worsened to a degree of severity to warrant a higher evaluation.  The record thereafter includes a computer generated form indicating that the Veteran had moved, with a "report date" of September 2, 2012, to a Pooler, Georgia, address.  

Given the less than definitive documentation of whether the Veteran was properly notified of the examination requested by the August 2012 remand, and the possibility that he was never notified of this examination given his move to Georgia, and the incorrect characterization of the issue remaining on appeal in the August 2012 notification letter and January 2013 SSOC, the Board concludes that this case must be again be REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the record the Veteran's contemporaneous treatment records that have not as yet been associated with the claims file. All efforts to obtain these records should be documented fully in the claims file. 

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with a neurological examination of the lower extremities, taking care to document that the Veteran was notified of the time and place of the examination at his most recent address of record, currently an abode in Pooler, Georgia.  The claims file is to be provided to the examiner for review in conjunction with the examination and a note that it had been reviewed should be added to the report. 

The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented sciatic/lower extremity/buttock pain.  The extent of any incomplete paralysis of the sciatic, or other, nerve should be stated in terms of whether it is mild, moderate, moderately severe, or severe.  The examiner should also indicate whether the sciatica or other nerve impairment affects one or both lower extremities. 

The examiner should also indicate what, if any, effects the April 2008 microdiscectomy procedure had on any diagnosed neurological complications. 

A complete rationale should accompany all opinions. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal; namely, entitlement to separate evaluations for bilateral lower extremity neurological manifestations of the service-connected lumbar spine disability, remains denied, the Veteran and his representative should be furnished with a SSOC specifically addressing this matter remaining on appeal and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


